Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s response filed on October 8, 2021 is acknowledged. Claim 1, 2, 4, 6, 7, 9 and 10 have been amended.  Claims 3, 8 and 11-20 have been canceled.  Claims 1, 2, 4-7, 9 and 10 are currently pending and under examination.
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Valerie Neymeyer-Tynkov on October 22, 2021.

4.	This office action is responsive to Applicant’s response filed on October 8, 2021.  All rejections of record are withdrawn in view of Applicant’s response.  Claims 1-2, 4-7 and 9-10 are allowed.




In the claims:

Claim 1 (Currently Amended): A probiotic blend composition comprising Bacillus[.] coagulans, Bacillus[.] subtilis, and Bacillus[.] clausii in combination with magnesium stearate, magnesium hydroxide, and simethicone, wherein the amount of B. coagulans is between 0.5 billion to 1.5 billion CFUs, the amount of B. clausii is between 0.1 billion to 0.5 billion CFUs, and the amount of B. subtilis is between 0.1 billion to 1.5 billon CFUs.

Claim 5 (Currently Amended): The probiotic blend of claim 1, wherein B. coagulans is SNZ 1969 having accession number MTCC 5724, B. subtilis is SNZ 1972 having accession number MTCC 5981 and B. clausii is SNZ 1971 having accession number MTCC 5980.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
7.	Claims 1-2, 4-7 and 9-10 are allowed.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farmer et al. US 2005/0100535 A1, which teaches B. coagulans (8 million CFU), .
               
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645